— Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered March 28, 2007 in a personal injury action. The order denied plaintiffs motion to set aside the jury verdict and for judgment as a matter of law or, alternatively, for a new trial.
*1179It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Scudder, PJ., Smith, Centra, Peradotto and Pine, JJ.